Winslow, C. J.
Although the divorce here was granted on the ground of desertion by the wife,' it is not intimated that she was guilty of any serious moral dereliction. Indeed the fact that she was given the care of the four children and apparently has brought them up to he useful citizens, with relatively very small assistance from her divorced husband, seems to be fairly good proof of her character and of her right to the favorable consideration of the court.
It seems that she is now in poor health, is obliged to maintain an aged mother in addition to the two children still minors, and has neither education, training, nor opportunity to engage in labor outside of her household duties.
We do not overlook the fact that the plaintiff has remarried and has a second family to support, nor the further fact that he is evidently financially involved and is subject to heavy expenses. It remains true, however, that even on his own *290showing be is in receipt of an income of six to seven thousand dollars a year, which has amounted to double those figures within a few years and is very likely to do so again. It is also true that a part of this income is continuous and automatic, i. e. the commissions from renewals of policies.
Under all the circumstances we think the trial court should have made a larger allowance to the defendant.
The order should be modified so as to require the plaintiff to pay the defendant the sum of $100 per month for alimony and for the support and education of the minor children of the parties until February 1, 1919, and after that date the sum of $83.33 per month as alimony until the further order of the court; such payments to be made on or before the 10th day .of each month.
By the Court. — Order'modified as indicated in the opinion, and as so modified affirmed, with costs to the appellant.